J-S31015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ELLIS A. LEE,                            :
                                          :
                    Appellant             :   No. 3638 EDA 2017

              Appeal from the PCRA Order September 8, 2017
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0003033-1980


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY SHOGAN, J.:                      FILED SEPTEMBER 06, 2018

      Appellant, Ellis A. Lee, appeals pro se from the order entered on

September 8, 2017, that denied as untimely his seventh petition filed pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. We

affirm.

      In its opinion, the PCRA court set forth the relevant facts and procedural

history of this matter as follows:

            On December 23, 1979, [Appellant] was arrested for
      robbery of bingo proceeds from Saint Michael’s Church in Chester,
      Delaware County and murder of the man who was taking them to
      the rectory.

            On July 25, 1980, a jury convicted [Appellant] for his role in
      the robbery and murder.

           [Appellant] asked for a new trial on the ground that a co-
      defendant had recanted his trial testimony. On February 17,
      1981, in a hearing before the trial court, the co-defendant
J-S31015-18


       affirmed the truthfulness of his trial testimony. The trial judge
       denied [Appellant’s] motion for a new trial.

             [Appellant] filed a direct appeal to the Superior Court, which
       affirmed the convictions on September 23, 1983.

             On July 18, 1986, [Appellant] filed his first collateral petition
       under the Post–Conviction Hearing Act (PCHA),[1] alleging that the
       Commonwealth had used perjured testimony to secure his
       conviction and that it had entered into an undisclosed prosecution
       deal with his co-defendant. The trial judge conducted a hearing
       on March 4, 1987[,] and, in an order and opinion issued on
       January 6, 1988, denied the petition.

              [Appellant proceeded to file multiple additional petitions.]

             On April 12, 2017, [Appellant] filed with this [c]ourt a
       seventh PCRA petition, which he styles as a “Demand or Petition
       of Instruction, Ordering the Office of Records; Clerk of Court; to
       Release Documents Establishing actual and Legal Innocence,
       Pursuant to Stare Decisis of the Pennsylvania Supreme Court
       Announced in Commonwealth v. Burton, A.2d (March 28, 2017)
       Slip Opinion 0-110-2016, No. 9 WAP 2016.” Although said petition
       is confused, it alleges that [Appellant] was denied the effective
       assistance of counsel during his 1980 trial and during his various
       appeals and PCRA petitions because not one of said attorneys
       attacked the subject matter jurisdiction of the Court of Common
       Pleas to adjudicate the case against him. He alleges that he was
       arrested on January 29, 1980[,] for robbery and murder pursuant
       to an arrest warrant and probable cause affidavit containing a
       specific form identification number. On March 31, 1980, a
       Preliminary Hearing was conducted, but the court dismissed the
       warrant and discharged [Appellant] after finding that the
       Commonwealth lacked probable cause. [Appellant] was not,
       however, released from confinement after that Hearing.

                                          ***

            On July 31, 2017, this [c]ourt issued a “Notice of Intent to
       Dismiss [PCRA] Petition without Hearing in Twenty (20) days.”


____________________________________________


1   The PCHA preceded the PCRA.

                                           -2-
J-S31015-18


              On August 23, 2017, this [c]ourt received a document
       entitled “Petitioners’ [sic] Response to Notice of Intent to Dismiss
       PCRA under Rule 907, without a Hearing.”

             This [c]ourt considered that Response and concluded that it
       lacked any merit, so on September [8], 2017, it issued an Order
       Dismissing PCRA Petition.

            On October [6], 2017, [Appellant] filed a pro se Notice of
       Appeal.

             On October 11, 2017, this [c]ourt issued an Order pursuant
       to Pa.R.[A.P.] 1925(b) requiring that within twenty-one (21) days,
       [Appellant] file a Concise Statement of Errors Complained of on
       Appeal.

            On October 27, 2017, [Appellant] mailed his Statement of
       Matters Complained of on Appeal.

PCRA Court Opinion, 11/30/17, at 1-5.

       Appellant presents the following issue for our review: “Did the lower

court create reversible error and deny Appellant substantive and procedural

due process when it denied Appellant[’]s request to review documents in the

certified record without a hearing to develop the record.” Appellant’s Brief at

vi (unnecessary capitalization omitted). Although this issue is not concisely

stated, Appellant’s argument reveals that he is challenging the PCRA court’s

treatment of his motion as a PCRA petition and the court’s decision to dismiss

the motion under the PCRA framework.2




____________________________________________


2Although the issues raised in Appellant’s Pa.R.A.P. 1925(b) statement do not
mirror the issue presented in his appellate brief, we are satisfied that he has
preserved the issue for our review.

                                           -3-
J-S31015-18


      We first note that Appellant asserts that the PCRA court improperly

treated his filing as a PCRA petition.      Appellant’s Brief at 1.   Appellant

maintains that his filing “was only a request for documents that he could not

obtain himself as a Pro-Se, and informa [sic] pauperis broke citizen of

Pennsylvania Prisoner [sic].” Id. Appellant contends that this request is not

cognizable under the PCRA, and therefore his petition should not have been

treated as a PCRA petition.     Id. at 8.    Despite this assertion, however,

Appellant also states the following, which we restate verbatim:

      The core of the Appellant’s case and so admitted by the Lower
      Court through its Opinion, i.e. (Discussion), Pg.#5, see-EX-#24
      - #26. is that he alleges that he was taken from a State
      Penatentiary (SCI-GRATERFORD) by the Delaware County
      Sheriff’s where he was being house, his lawful residents (HOME);
      taken to Delaware County Courthouse where he was processed;
      tried, convicted, and sentenced to Life Without Parole, without
      ever being ARRESTED, or served with any “Arrest Warrant or
      Affidavit Of Probable Cause, authorizing the removal (Kidnapping)
      from Appellant’s HOME, which at the time was SCI-GRATERFORD.

Id. at 3.

      It is well settled that under established Pennsylvania precedent, “the

PCRA is intended to be the sole means of achieving post-conviction relief.”

Commonwealth v. Taylor, 65 A.3d 462, 465 (Pa. Super. 2013) (citations

omitted).   Accordingly, any petition for post-conviction collateral relief will

generally be considered under the auspices of the PCRA, notwithstanding the

title given to the petition, if the petition raises issues cognizable under the

PCRA. Commonwealth v. Hutchins, 760 A.2d 50, 52 n.1 (Pa. Super. 2000);

42 Pa.C.S. § 9542.

                                     -4-
J-S31015-18


      As acknowledged by Appellant, the core of his allegation is that he was

unlawfully convicted and sentenced. A claim is cognizable under the PCRA if

it challenges the petitioner’s conviction, sentence, or the effectiveness of

counsel during the plea process, trial, appeal, or PCRA review. 42 Pa.C.S.

§ 9543.    The PCRA “provides for an action by which persons convicted of

crimes they did not commit and persons serving illegal sentences may obtain

collateral relief.” Commonwealth v. Jackson, 30 A.3d 516, 518 (Pa. Super.

2011) (quoting 42 Pa.C.S. § 9542). See also Commonwealth v. Rivera,

95 A.3d 913, 915 (Pa. Super. 2014) (stating that “[i]f no statutory

authorization exists for a particular sentence, that sentence is illegal and

subject to correction.”); Commonwealth v. Hackett, 956 A.2d 978, 986 (Pa.

2008) (explaining that when considering types of claims that are cognizable

under the PCRA, “the scope of the PCRA eligibility requirements should not be

narrowly   confined   to   its   specifically   enumerated   areas   of   review.”).

Accordingly, Appellant’s claim is cognizable under the PCRA, and the PCRA

court, therefore, properly treated Appellant’ filing as a PCRA petition.

      It is well settled that the timeliness of a PCRA petition is a jurisdictional

threshold and may not be disregarded in order to reach the merits of the

claims raised in a PCRA petition. Commonwealth v. Lawson, 90 A.3d 1, 4

(Pa. Super. 2014). Effective January 16, 1996, the PCRA was amended to

require a petitioner to file any PCRA petition within one year of the date his

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). A judgment


                                        -5-
J-S31015-18


of sentence “becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3). Where a petitioner’s judgment of sentence

became final on or before the effective date of the amendment, January 16,

1996, a special grace proviso allowed first PCRA petitions to be filed by

January 16, 1997. See Commonwealth v. Alcorn, 703 A.2d 1054, 1056-

1057 (Pa. Super. 1997) (explaining the application of the PCRA grace proviso).

       However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii), and

(iii), is met. A petition invoking one of these exceptions must be filed within

sixty days of the date the claim could first have been presented. 42 Pa.C.S.

§ 9545(b)(2).

       Our review of the record reflects that Appellant’s judgment of sentence

became final on October 24, 1983,3 thirty days after this Court affirmed

Appellant’s judgment of sentence and time expired for Appellant to file an

appeal with the Pennsylvania Supreme Court.            42 Pa.C.S. § 9545(b)(3);


____________________________________________


3 We note that because October 23, 1983, fell on a Sunday, Appellant had
until Monday, October 24, 1983, to file his petition for allowance of appeal.
See 1 Pa.C.S. § 1908 (stating that, for computations of time, whenever the
last day of any such period shall fall on Saturday or Sunday, or a legal holiday,
such day shall be omitted from the computation.); Commonwealth v.
Green, 862 A.2d 613, 618 (Pa. Super. 2004).

                                           -6-
J-S31015-18


Pa.R.A.P. 1113(a).   Accordingly, Appellant’s judgment of sentence became

final prior to the effective date of the PCRA amendments.              However,

Appellant’s instant PCRA petition, which was filed on April 12, 2017, does not

qualify for the grace proviso as it was neither Appellant’s first PCRA petition,

nor was it filed before January 16, 1997. Thus, this PCRA petition is patently

untimely.

      As previously stated, if a petitioner does not file a timely PCRA petition,

his petition may nevertheless be received under any of the three limited

exceptions to the timeliness requirements of the PCRA.              42 Pa.C.S.

§ 9545(b)(1). If a petitioner asserts one of these exceptions, he must file his

petition within sixty days of the date that the exception could be asserted. 42

Pa.C.S. § 9545(b)(2). In order to be entitled to the exceptions to the PCRA’s

one-year filing deadline, “the petitioner must plead and prove specific facts

that demonstrate his claim was raised within the sixty-day time frame” under

section 9545(b)(2). Commonwealth v. Hernandez, 79 A.3d 649, 652 (Pa.

Super. 2013).

      It appears that in an attempt to establish an exception to the PCRA time-

bar, Appellant cites Commonwealth v. Burton, 158 A.3d 618 (Pa. 2017).

Appellant’s Brief at 7. Appellant argues that Burton “should have compelled

the Lower Court to do something other than use the Post-Conviction’s time

bar to push the case out of the Lower Court and into your laps.” Id.




                                      -7-
J-S31015-18


      Despite his reference to Burton, however, Appellant fails to explain how

that holding would establish any one of the three exceptions to the PCRA time-

bar. Our review reveals that in Burton our Supreme Court held that “the

presumption that information which is of public record cannot be deemed

‘unknown’ for purposes of subsection 9545(b)(1)(ii) does not apply to pro se

prisoner petitioners.” Id. at 638. Appellant does not present any argument

regarding what specific information may have been “unknown” to him, or

when such information became available to him. Thus, Appellant has failed

to allege, let alone prove, the applicability of the exception to the time-bar

under Section 9545(b)(1)(ii).    A cursory statement, such as that made by

Appellant herein, is insufficient to satisfy that burden.

      Consequently, because the instant PCRA petition was untimely and no

exceptions apply, the PCRA court lacked jurisdiction to address the claims

presented and grant relief. See Commonwealth v. Fairiror, 809 A.2d 396,

398 (Pa. Super. 2002) (holding that PCRA court lacks jurisdiction to hear

untimely petition). Likewise, we lack the authority to address the merits of

any substantive claims raised in the PCRA petition. See Commonwealth v.

Bennett, 930 A.2d 1264, 1267 (Pa. 2007) (“[J]urisdictional time limits go to

a court’s right or competency to adjudicate a controversy.”).

      Order affirmed.




                                      -8-
J-S31015-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/18




                          -9-